 


117 HR 2060 IH: Federal Building Clean Jobs Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2060 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2021 
Mr. Sarbanes (for himself, Mr. Welch, Ms. Norton, Ms. DeGette, Mr. McNerney, Mrs. Hayes, Ms. Blunt Rochester, Mr. Raskin, Mr. Cárdenas, Ms. Matsui, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Oversight and Reform, Armed Services, Veterans' Affairs, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Energy Independence and Security Act of 2007 to fund job-creating improvements in energy and resiliency for Federal buildings, to enable a portfolio of clean buildings by 2030, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Building Clean Jobs Act of 2021. 2.Federal building leasing (a)In generalSection 435 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17091) is amended to read as follows: 
 
435.Leasing 
(a)Definition of lessorIn this section, the term lessor means any individual, firm, partnership, limited liability company, trust, association, State, unit of local government, or legal entity that is the rightful owner of a property leased to the Federal Government. (b)Leasing requirementsExcept as provided in subsection (c), effective beginning on the date that is 1 year after the date of enactment of the Federal Building Clean Jobs Act of 2021, no Federal agency shall enter into a contract to lease space unless— 
(1)the space is for a building or space in a building that— (A)in the most recent year, has earned the Energy Star label under the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); and 
(B)has obtained or will obtain as a required performance specification a green building certification consistent with recommendations of the Administrator of General Services based on the review of high-performance building certification systems carried out by the Administrator pursuant to section 436(h) (42 U.S.C. 17092(h)); and (2)the contract includes— 
(A)a requirement for the lessor of the building to disclose data on consumption of utilities (energy and water)— (i)for the portion of the building occupied by the agency; and 
(ii)that is provided by the lessor through submetering or an alternative method identified by the Administrator for buildings lacking submeters; and (B)1 or more mechanisms to ensure that the lessor of the building reasonably maintains the requirements of the building described in paragraph (1). 
(c)Waiver 
(1)In generalSubject to paragraph (2), a Federal agency may enter into a contract to lease space that does not meet a requirement described in subparagraph (A) or (B) of subsection (b)(1) if— (A)no other space is available that can meet that requirement within a reasonable period and meet the functional requirements of the agency, including locational needs; 
(B)the agency proposes to remain in a building or a space in a building— (i)that the agency has occupied previously; and 
(ii)less than 50 percent of the leasable space of which is leased by the Federal Government; (C)the agency proposes to lease a building or space in a building of historical, architectural, or cultural significance (as defined in section 3306(a) of title 40, United States Code); or 
(D)the lease is for not more than 10,000 gross square feet of space in a building less than 50 percent of the leasable space of which is leased by the Federal Government. (2)Waiver approval (A)In generalA Federal agency may enter into a contract under paragraph (1) if— 
(i) 
(I)the agency submits a request to the Federal Director of the Office of Federal High-Performance Green Buildings indicating the basis for the request under paragraph (1); and (II)the Federal Director of that Office approves the request; and 
(ii)in the case of a waiver under subparagraph (A), (B), or (C) of paragraph (1), the contract includes the requirements described in subparagraph (B)(ii), which— (I)in the case of a waiver under subparagraph (A) of that paragraph, shall be required to be implemented prior to occupancy of the building or space in the building by the Federal agency; and 
(II)in the case of a waiver under subparagraph (B) or (C) of that paragraph, shall be required to be implemented not later than 1 year after the Federal agency signs the contract. (B)Contract requirements (i)Definition of nonbenchmarked spaceIn this subparagraph, the term nonbenchmarked space means a building or space in a building for which owners cannot access whole building utility consumption data, including buildings— 
(I)that are located in States that do not require utilities to provide, and utilities do not provide, such aggregated information to multitenant building owners; and (II)the tenants of which do not provide energy consumption information to the commercial building owner in response to a request from that owner. 
(ii)RequirementsThe requirements referred to in subparagraph (A)(ii) are the following: (I)The building or space in a building— 
(aa)meets the requirement described in subsection (b)(1)(A); or (bb)is renovated for all feasible energy efficiency and conservation improvements that will be cost effective over the life of the lease (including any negotiated optional extensions or renewals of the lease), including improvements in lighting, windows, heating, ventilation, and air conditioning systems and controls. 
(II)The building or space in a building is— (aa)benchmarked under a nationally recognized, online, and free benchmarking program, and the benchmark is publicly disclosed; or 
(bb)a nonbenchmarked space. (III)In the case of a building or space in a building that is a nonbenchmarked space, the Federal agency provides to the building owner, or authorizes the owner to obtain from the utility, the energy consumption data of the space to enable benchmarking of the building. 
(C)Incorporation of assistance into leaseIn the case of a contract to lease space that receives a waiver under paragraph (1)(A), the Administrator may— (i)include in the relevant lease procurement documents a statement about the availability of financial incentives and technical assistance under the pilot program established under subsection (g); or 
(ii) 
(I)incorporate into the terms of the lease with the lessor any financial incentive or technical assistance provided to that lessor under that pilot program; and (II)if subclause (I) is carried out, extend the deadline required under subparagraph (A)(ii)(I). 
(d)Revision of federal regulationsNot later than 1 year after the date of enactment of the Federal Building Clean Jobs Act of 2021, the Administrator shall revise Part 102–73(c) of the Federal Management Regulation and Part 570 of the General Services Administration Acquisition Manual, as appropriate, to reflect the requirements of this section. (e)ReportThe Administrator shall annually publish on the website of the General Services Administration a report on the aggregate compliance of all leased buildings and spaces in buildings held by the General Services Administration with the most recent version of the Guiding Principles for Sustainable Federal Buildings. 
(f)Compliance improvementNot later than 180 days after the date of enactment of the Federal Building Clean Jobs Act of 2021, the Administrator shall develop and implement a policy to improve lessor compliance with energy efficiency provisions of leases, including by considering a variety of approaches. (g)Incentive pilot program (1)In generalThe Administrator shall establish a pilot program to provide financial incentives for lessors to achieve an Energy Star label under the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) in a building— 
(A)in which space is leased to a Federal agency; and (B) (i)in which the total space leased by the Federal Government is less than 50 percent of the leasable space of the building; 
(ii)that is of historical, architectural, or cultural significance (as defined in section 3306(a) of title 40, United States Code); or (iii)for which a waiver is granted under subsection (c)(1)(A). 
(2)DiversityIn carrying out paragraph (1), the Administrator shall ensure— (A)a diversity in the buildings and spaces owned by lessors provided financial assistance under that paragraph, including buildings with multiple, separate leases that individually do not trigger requirements under this Act; and 
(B)geographical diversity, including the representation of rural areas. (3)Technical assistanceThe Administrator may provide technical assistance, directly or through contracts, to lessors receiving financial assistance under paragraph (1). 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 to carry out this subsection, to remain available until expended.. (b)Report on realty servicesSection 102(b) of the Better Buildings Act of 2015 (42 U.S.C. 17062(b)) is amended by adding at the end the following: 
 
(5)ReportNot later than 180 days after the date of enactment of the Federal Building Clean Jobs Act of 2021, the Administrator shall submit to Congress, and make publicly available on the website of the General Services Administration, a report on the implementation of paragraph (3), including— (A)the results of the policies and practices described in that paragraph, including the number of leases implementing the measures described in that paragraph; 
(B)a description of any barriers to achieving greater energy and water efficiency; and (C)recommendations to address those barriers.. 
3.Energy and water efficiency, net-zero, and zero emission vehicle infrastructure goals 
(a)In generalPart 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.) is amended by adding after section 543 the following:  543a.2030 energy and water efficiency goals (a)EstablishmentSubject to subsections (b), (c), and (d), the head of each agency shall, for each of fiscal years 2021 through 2030— 
(1)reduce average building energy intensity (as measured in British thermal units per gross square foot) at the Federal facilities of the agency by 2.5 percent each fiscal year so that the average building energy intensity of such facilities is reduced by 25 percent or greater by 2030, relative to the average building energy intensity of the Federal facilities of the agency in fiscal year 2018; (2)improve water use efficiency and management at Federal facilities of the agency by reducing average potable water consumption intensity (as measured in gallons per gross square foot)— 
(A)by 54 percent by fiscal year 2030, relative to the average water consumption of the Federal facilities of the agency in fiscal year 2007; and (B)through reductions of 2 percent each fiscal year; 
(3)reduce industrial, landscaping, and agricultural water consumption at Federal facilities of the agency (as measured in gallons)— (A)by 20 percent by fiscal year 2030, relative to the industrial, landscaping, and agricultural water consumption of Federal facilities of the agency in fiscal year 2018; and 
(B)through reductions of 2 percent each fiscal year; and (4)to the maximum extent practicable, carry out paragraphs (1) through (3) in a manner that is lifecycle cost effective. 
(b)Energy and water intensive facility exclusions 
(1)In generalAn agency may exclude from the requirements under paragraph (1) or (2) of subsection (a), as applicable, any Federal facility of the agency in which energy- or water-intensive activities are carried out. (2)ReportEach agency shall include in each report submitted to the Secretary of Energy under section 548(a) of the National Energy Conservation Policy Act (42 U.S.C. 8258(a)) a list identifying each Federal facility of the agency excluded under paragraph (1) and a statement of whether the exclusion is on the basis of energy-intensive activities, water-intensive activities, or both energy- and water-intensive activities. 
(c)Alternative metric for measuring potable water consumption intensity 
(1)In generalThe Administrator of General Services, in consultation with the Secretary of Energy and the Secretary of Defense, may develop for use by agencies an alternative metric for measuring potable water consumption intensity under subsection (a)(2), including by using occupancy, building use type, or other attributes relevant to potable water use and potential for efficiency. (2)Original metricIf the Administrator develops an alternative metric under paragraph (1), agencies shall not cease tracking and reporting potable water consumption intensity in gallons per gross square foot. 
(d)DefinitionThe term facility shall have the meaning established in section 543(f)(1)(C) of this title. (e)RequirementsAgencies shall meet these goals with any combination of appropriated funding, including operations and maintenance funding, and non-federal sources of financing such as public-private partnerships including through energy savings performance contracts and other performance guaranteed mechanisms. 
543b.Net-zero goals 
(a)DefinitionsIn this section: (1)Allowed carbon offsetThe term allowed carbon offset means an allowed carbon offset as defined by the Federal Director of the Office of Federal High-Performance Green Buildings, in consultation with the Administrator of the Environmental Protection Agency. 
(2)Allowed offsite renewable energy sourceThe term allowed offsite renewable energy source means an allowed offsite renewable energy source as defined by the Federal Director of the Office of Federal High-Performance Green Buildings, in consultation with the Administrator of the Environmental Protection Agency— (A)including requirements for district energy systems, community sources, and purchase options; and 
(B)taking into consideration an efficiency-first strategy, optimization of carbon impact, and ensuring accountability. (3)Net-zero carbon (A)In generalThe term net-zero carbon means, with respect to a highly energy-efficient building (as determined by the Federal Director of the Office of Federal High-Performance Green Buildings in consultation with the Administrator of the Environmental Protection Agency) or group of highly energy-efficient buildings, a building or group of buildings of which, for not less than 1 year, the carbon emissions resulting from building operations, as described in subparagraph (B), are equal to or less than the carbon emissions reduced through renewable energy or project offsets, as described in subparagraph (C). 
(B)Carbon emissions from building operationsCarbon emissions resulting from building operations— (i)shall include carbon related to energy consumption from onsite and offsite sources; and 
(ii)may include other sources of emissions, such as occupant transportation, water, waste, refrigerants, and embodied carbon of materials. (C)Carbon emissions reduced or offsetCarbon emissions reduced or offset— 
(i)shall include carbon associated with exports of renewable energy generated on site and substantiated with ownership of renewable energy certificates; and (ii)may include allowed offsite renewable energy sources substantiated with renewable energy certificates and allowed carbon offsets. 
(4)Net-zero energy 
(A)In generalThe term net-zero energy means, with respect to a highly energy-efficient building (as determined by the Federal Director of the Office of Federal High-Performance Green Buildings), a building for which, on a source energy basis, the annual delivered energy is less than or equal to the sum obtained by adding the onsite renewable exported energy and the allowed offsite renewable energy sources, which shall be substantiated with renewable energy certificates. (B)InclusionA highly energy-efficient building is net-zero energy if it is located within a group of buildings for which, when treated as a unit, on a source energy basis, the annual delivered energy is less than or equal to the sum obtained by adding the onsite renewable exported energy and the allowed offsite renewable energy sources, which shall be substantiated with renewable energy certificates. 
(5)Net-zero waste buildingUnless otherwise defined by the Federal Director of the Office of Federal High-Performance Green Buildings, the term net-zero waste building means a building operated to reduce, reuse, recycle, compost, or recover solid waste streams that result in zero waste disposal to landfills or incinerators (except for hazardous and medical waste). (6)Net-zero water building (A)In generalUnless otherwise defined by the Federal Director of the Office of Federal High-Performance Green Buildings, the term net-zero water building means a building that— 
(i)maximizes alternative water sources; (ii)minimizes wastewater discharge; and 
(iii)returns water to the original water source such that, for a 1-year period, the water consumption volume is equivalent to the sum obtained by adding the volume of alternative water use and the water returned to the original source during that 1-year period. (B)InclusionA building is a net-zero water building if it is located within a group of buildings that, when treated as a unit, meet the requirements described in clauses (i) through (iii) of subparagraph (A). 
(7)Scope 1 greenhouse gas emissionsThe term scope 1 greenhouse gas emissions means direct emissions from sources that are owned or controlled by the Federal agency, that cover the following activities: (A)Generation of electricity. 
(B)Cooling or steam. (C)Mobile sources. 
(D)Fugitive emissions. (E)Process emissions.  
(8)Scope 2 greenhouse gas emissionsThe term scope 2 greenhouse gas emissions means indirect emissions resulting from the generation of electricity, heat, or steam purchased by a Federal agency. (b)EstablishmentSubject to subsection (c), the head of each agency shall— 
(1)for each of fiscal years 2021 through 2030, reduce aggregate portfolio-wide scope 1 greenhouse gas emissions and scope 2 greenhouse gas emissions (as measured in MTCO2-equivalents) at Federal facilities of the agency by at least 4 percent each fiscal year, so that the aggregate portfolio-wide scope 1 greenhouse gas emissions and scope 2 greenhouse gas emissions are reduced by not less than 40 percent by fiscal year 2030 relative to the aggregate portfolio-wide scope 1 greenhouse gas emissions and scope 2 greenhouse gas emissions at Federal facilities of the agency in fiscal year 2018; and (2)ensure that, in the case of the construction of a new Federal facility with more than 10,000 gross square feet and with an estimated total expenditure in excess of $1,500,000— 
(A)which is included, in part or in whole, in an appropriation for fiscal years 2021 through 2025, not less than 50 percent of cumulative gross floor area and not less than 25 percent of cumulative building projects are designed to perform as net-zero energy buildings in operation, and, if feasible, net-zero carbon buildings, net-zero water buildings, and net-zero waste buildings; (B)which is included, in part or in whole, in an appropriation for fiscal years 2026 through 2030, not less than 90 percent of cumulative gross floor area and not less than 45 percent of cumulative building projects are designed to perform as net-zero energy buildings in operation and, if feasible, net-zero carbon buildings, net-zero water buildings, and net-zero waste buildings; and 
(C)which is included, in part or in whole, in an appropriation for fiscal year 2031 or any fiscal year thereafter, not less than 100 percent of cumulative gross floor area and not less than 100 percent of cumulative building projects are designed to perform as net-zero energy buildings in operation and, if feasible, net-zero carbon buildings, net-zero water buildings, and net-zero waste buildings. (c)Building exclusion (1)In generalAn agency may exclude from the requirements of subsection (b)(2) any new Federal facility of the agency for which net-zero energy is technically infeasible. 
(2)ReportThe agency shall include in the report submitted to the Secretary of Energy under section 548(a) of the National Energy Conservation Policy Act (42 U.S.C. 8258(a)) a list identifying each Federal facility of the agency excluded under paragraph (1). (d)Innovative building technologiesIn carrying out subsection (b), each agency may use lifecycle cost effective (including the cost of carbon) innovative building technologies, including onsite energy storage, all-electric buildings, building-grid integration technologies, electric construction vehicles, and other technologies, including demonstration testing of technologies to achieve net-zero energy and net-zero carbon buildings in new construction and retrofit projects. 
(e)Relationship to energy and water efficiency goalsIn implementing projects to meet greenhouse gas emissions reductions under this section, agencies are encouraged to pursue comprehensive projects that address the energy and water efficiency goals established in section 543a in order to maximize results and decrease redundancy. 543c.Deep energy retrofit goals (a)Definition of deep energy retrofit projectIn this section, the term deep energy retrofit project means a project that— 
(1)reduces the energy consumption of a Federal facility by not less than 35 percent as compared to the energy consumption of the facility before the project; (2)moves a Federal facility toward net-zero energy (as defined in section 543b); and 
(3)may include water efficiency and distributed energy resources. (b)EstablishmentSubject to the availability of appropriated funds, the head of each agency shall, for each of fiscal years 2021 through 2030, obligate funds for deep energy retrofit projects that, in total, are carried out at not less than 3 percent of the Federal facilities of the agency, which shall represent not less than 5 percent of the total square footage of all Federal facilities of the agency. 
(c)RenovationsThe head of each agency shall— (1)seek to coordinate deep energy retrofit projects with other building renovations and capital projects; and 
(2)in conducting preplanning for a prospective capital project, evaluate the appropriateness, and the costs and benefits, of including a deep energy retrofit project. 543d.Zero emission vehicle infrastructure goals (a)Covered agenciesFor purposes of this section, covered agencies shall mean the U.S. General Services Administration, the Department of Defense, the Department of Homeland Security, and the Veteran’s Administration. 
(b)Annual goalsThe head of each covered agency shall— (1)develop annual goals for deployment of zero emission vehicle infrastructure, including electric vehicle supply equipment, at Federal facilities of the agency such that by December 31, 2030, at least 50 percent of Federal facilities of the agency with 200 or more daily employees and visitors offer zero emission vehicle charging or fueling; and 
(2)develop guidance to ensure progress towards those annual goals. (c)PlanEach covered agency shall prepare a detailed plan— 
(1)to achieve the goals described in subsection (b)(1);  (2)that identifies particular facilities or campuses of the agency as priority facilities or campuses, as applicable, at which to achieve those goals, including by considering demand for zero emission vehicle charging and fueling, locations of zero emission vehicle fleets, locations relevant to State zero emission vehicle charging and fueling needs, geographical gaps in zero emission vehicle charging infrastructure, availability of incentives, and other factors; and 
(3)that includes a specific requirement that all applicable electric vehicle supply equipment saves energy, for which compliance with this requirement can only be met by purchasing electric vehicle supply equipment that is ENERGY STAR certified. (d)Inclusion in projectsEach covered agency shall, to the maximum extent practicable, ensure that appropriate zero emission vehicle infrastructure, including electric vehicle supply equipment and electric vehicle infrastructure, are included in, with respect to a Federal facility of the agency— 
(1)any prospectus or requested appropriation for a construction, alteration, or lease project; (2)any prospectus or requested appropriation for an alteration of a leased building; 
(3)any contract for parking lot paving or repaving; and (4)any other appropriate project. 
(e)ReportBeginning not later than 2 years after the date of enactment of this section, the head of each covered agency shall include in the agency’s annual sustainability report and implementation plan information describing the progress made in meeting the goals described in subsection (b)(1).. (b)Utility incentive programsSection 546(c)(1) of the National Energy Conservation Policy Act (42 U.S.C. 8256(c)(1)) is amended by inserting (including measures to support the use of zero emission vehicles (as such term is defined section 400AA(g) of the Energy Policy and Conservation Act (42 U.S.C. 6374(g)) or the fueling or charging infrastructure necessary for such vehicles) after demand. 
(c)Energy savings performance contracts 
(1)Authority to enter contractsSection 801(a)(2)(B) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(B)) is amended in the first sentence by inserting or petroleum after utilities. (2)Payment of costsSection 802 of the National Energy Conservation Act (42 U.S.C. 8287a) is amended by inserting petroleum, after water,. 
(3)DefinitionsSection 804 of the National Energy Conservation Policy Act (42 U.S.C. 8287c) is amended— (A)in paragraph (2)— 
(i)in subparagraph (D) by striking ; and and inserting a semicolon; (ii)in subparagraph (E) by striking the period and inserting ; or; and 
(iii)by adding at the end the following:   (F)a reduction in the use of petroleum through the use of zero emission vehicles or the fueling or charging infrastructure necessary for zero emission vehicles, including the use of contracts to support zero emission vehicles or infrastructure. ;  
(B)in paragraph (4)— (i)in subparagraph (A) by striking ; or and inserting a semicolon; 
(ii)in subparagraph (B) by striking the period and inserting ; or ; and (iii)by adding at the end the following: 
 
(C)a measure to support the use of zero emission vehicles or the fueling or charging infrastructure necessary for zero emission vehicles, including the use of contracts to support zero emission vehicles or infrastructure. ; and  (C)by adding at the end the following:  
 
(5)Zero emission vehicleThe term zero emission vehicle has the meaning given such term in section 5312(e)(6) of title 49, United States Code. . (d)Authorization of appropriations and priority (1)There is authorized to be appropriated annually to the General Services Administration $205,000,000, to remain available until expended, to carry out sections 543b and 543c of Part 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.). 
(2)There is authorized to be appropriated annually to the Department of Energy $4,098,000,000, to remain available until expended, to provide grants under the authority of 42 U.S.C. 8256(b) to agencies to carry out sections 543b and 543c of Part 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.). (3)Agencies may use such funds as may be appropriated pursuant to paragraphs (1) and (2)— 
(A)to initiate projects to enable agency progress towards goals established in sections 543b and 543c of Part 3 of Title V of the National Energy Conservation Policy Act; (B)to supplement project funding from other appropriations and private sources to achieve greater energy and water efficiency and greenhouse gas emission reductions beyond those achievable under cost-effective and minimum efficiency requirements; 
(C)in conjunction with energy efficiency projects or at highly efficient facilities, for onsite, campus, or community renewable energy and energy storage and other approaches to reduce total carbon footprints of Federal facilities, including groups of facilities; (D)to achieve embodied carbon reductions on new construction and major renovation projects; and 
(E)for the cost of additional employees, contractors, and training needed to support those goals. (4)Private sector priority funding (A)In generalIn carrying out sections 543a, 543b, and 543c of Part 3 of Title V of the National Energy Conservation Policy Act, each agency shall prioritize— 
(i)projects using performance contracting;  (ii)projects using public-private partnerships which include a performance component that ensures effective use of funds, lasting energy and cost savings; and 
(iii)projects in which Federal funds will be used to leverage private sector financing,on the basis of analysis that ensures a maximum beneficial use of private finance for the project.  (B)GoalEach agency shall establish annual goals for the investment value of performance contracting and other public-private partnerships, provided that such goal shall be no less than 40 percent of funds appropriated under subsections (1) and (2). 
(5)Authorization of appropriation for zero emission vehicle infrastructure 
(A)There is authorized to be appropriated to the General Services Administration $35,000,000, to remain available until expended to carry out section 543d of Part 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.). The Administration is encouraged to use funds to leverage private sector financing if doing so is advantageous to the Federal Government. (B)There is authorized to be appropriated to the Department of Energy $65,000,000, to remain available until expended to provide grants under the authority of section 546(b) of the National Energy Conservation Policy Act (42 U.S.C. 8256(b)) to covered agencies to carry out section 543d of Part 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 12 92 Stat. 3277; 42 U.S.C. 8251 et seq.). The Department and covered agencies are encouraged to use funds to leverage private sector financing if doing so is advantageous to the Federal Government.  
(e)Clerical amendmentThe table of contents for Part 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.) is amended by adding after the item relating to section 543 the following:   Sec. 543a. Energy and water efficiency goals.  Sec. 543b. Net-zero goals.  Sec. 543c. Deep energy retrofit goals.  Sec. 543d. Zero emission vehicle infrastructure goals.. 4.Federal building improvementsSection 543(f)(4) of title V of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); (2)by inserting after subparagraph (A) the following:  
 
(B)Additional energy efficiency improvementsThe head of each agency shall carry out additional energy efficiency improvements to Federal facilities of the agency, including— (i)actionable energy projects identified in an evaluation completed under paragraph (3) prior to passage of the Energy Act of 2020 and that are life-cycle cost-effective; 
(ii)additional measures to support the goals of each of sections 543a through 543d of the Energy Independence and Security Act of 2007 (Public Law 110–140); (iii)additional measures to support activities under section 543e of the Energy Independence and Security Act of 2007 (Public Law 110–140); and 
(iv)combining projects to reduce cost, administration, or implementation time, or otherwise add value.; and  (3)in subparagraph (C) (as so redesignated) by striking under subparagraph (A)(i) and inserting under subparagraphs (A)(i) and (B)(i).  
5.Resilient and healthy buildings 
(a)In generalPart 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.) (as amended by section 3(a)) is further amended by adding at the end the following:  543e.Resilient and healthy buildings (a)DefinitionsIn this section: 
(1)Flood risk area 
(A)In generalSubject to subparagraph (B), the term flood risk area means— (i)an area delineated by an elevation of 2 feet above the 100-year floodplain; and 
(ii)an area delineated by an elevation equal to the 500-year floodplain. (B)Climate scienceIn applying the definition of the term flood risk area for purposes of carrying out this section, the head of each agency, other than the Department of Defense, shall consider current climate science in identifying the elevation of the 100-year and 500-year floodplain. 
(2)ResilienceThe term resilience means the ability to adapt to changing conditions and withstand and rapidly recover from disruption due to an emergency. (b)Flood protectionFor any Federal building construction or rehabilitation project administered by an agency other than the Department of Defense, the agency shall— 
(1)determine whether there is a flood risk area in the location of the project; and (2)in the case of a positive determination under paragraph (1)— 
(A)to the extent possible, avoid new construction in the flood risk area; and (B)if new construction cannot be avoided under subparagraph (A)— 
(i)ensure that the new construction will— (I)raise all essential services 5 feet above the applicable floodplain; and 
(II)include a design for quick recovery in a flooding event; (ii)rehabilitate existing buildings located in the flood risk area to better withstand flood risk; and 
(iii)develop a flood vulnerability assessment and mitigation plan to protect life and property. (c)Resilience metricsThe head of each agency shall— 
(1)pilot test metrics to measure and improve the resilience of Federal facilities of the agency, including the physical aspects of the facilities, the health and wellness of occupants of the facilities, and communities and systems serving or served by the facilities; and (2)in carrying out paragraph (1), consider emerging resilience tools and rating systems for resilience, including building-grid optimization. 
(d)Green infrastructureEach agency shall prioritize the use of appropriate green infrastructure features on federally owned property of the agency— (1)to improve stormwater and wastewater management; 
(2)to alleviate onsite and offsite flooding and water quality impacts; and (3)to reduce and mitigate risks of climate change to Federal facilities and proximate communities. 
(e)Operating buildings for health 
(1)Metrics and dataThe Federal Director of the Office of Federal High-Performance Green Buildings shall— (A)implement human-centric metrics and measurement tools to improve the indoor environmental qualities, including air and water quality, that support improved health and wellness of Federal employees; and 
(B)collect, manage, and analyze the data generated by the metrics and tools implemented under subparagraph (A). (2)Strategic planNot later than 1 year after the date of enactment of the Federal Building Clean Jobs Act of 2021, the Federal Director of the Office of Federal High-Performance Green Buildings shall develop and make publicly available a strategic plan for the design, construction, and operation of Federal facilities that— 
(A)is based on the data described in paragraph (1)(B); (B)provides for implementation of priority practices by the end of fiscal year 2022; and 
(C)may provide for phased implementation of additional effective practices. (3)AdministrationIn carrying out paragraphs (1) and (2), the Federal Director of the Office of Federal High-Performance Green Buildings shall— 
(A)consider emerging occupant-centric environmental health monitoring tools and building control systems for improved health and wellness, including approaches such as measurement of accumulated daily circadian light dosage, surveys of occupant satisfaction and perceptions, assessments of physical activity, social interaction, and mobility, and measurement of reduced exposure to contaminants in air and drinking water; (B)incorporate strategies to reduce risk of transmission of viruses and other pathogens; and 
(C) 
(i)benchmark health and well-being management performance to leadership standards; and (ii)include in certification activities the strategies and performance measures considered and used under this subsection as tools to monitor and improve outcomes. 
(f)Guidance; trainingThe Federal Director of the Office of Federal High-Performance Green Buildings, may issue guidance and provide training to Federal agencies to implement the metrics and priority practices included in the Strategic Plan developed under subparagraph (e)(2) of this section. (g)Authorization of appropriationsThere is authorized to be appropriated to the Federal Office of Federal High-Performance Green Buildings $300,000,000 to carry out this section, to remain available until expended.. 
(b)Clerical amendmentThe table of contents for Part 3 of Title V of the National Energy Conservation Policy Act (Public Law 96–619; 92 Stat. 3277; 42 U.S.C. 8251 et seq.) (as amended by section 3(b)) is further amended by adding after the item relating to section 543d the following:   Sec. 543e. Resilient and healthy buildings.. 6.Contracts for federal purchases of energy (a)In generalPart 3 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8251 et seq.) is amended by adding at the end the following new section: 
 
554.Long-term contracts for energy 
(a)In generalNotwithstanding section 501(b)(1)(B) of title 40, United States Code, an agency may enter into a contract for the acquisition of energy generated and renewable energy certificates from renewable energy sources or from cogeneration facilities covering a period of not more than 30 years. In cases where a contract from a renewable energy source does not include the associated renewable energy certificates, the General Services Administration may secure as part of the original contract the amount of replacement renewable energy certificates for a period of equal term and quantity to match the energy procurement contract. (b)Standardized energy purchase agreementNot later than 90 days after the date of enactment of this section, the Secretary, through the Federal Energy Management Program, shall publish a standardized energy purchase agreement, setting forth commercial terms and conditions, that agencies may use to acquire energy generated from renewable energy sources or from cogeneration facilities. 
(c)Technical assistanceThe Secretary shall provide technical assistance to assist agencies in implementing this section.. (b)Table of contents amendmentThe table of contents for such Act is amended by adding at the end of the items relating to such part 3 the following new item: 
 
 
Sec. 554. Long-term contracts for energy.. 
7.Recommendations 
(a)Definition of administratorIn this section, the term Administrator means the Administrator of General Services, acting through the Federal Director of the Office of High-Performance Green Buildings. (b)Sustainability and resilienceThe Administrator, in consultation with the Secretary of Health and Human Services, the Secretary of Homeland Security, the Administrator of the Federal Emergency Management Agency, the Secretary of Veterans Affairs, the Administrator of the Environmental Protection Agency, the Secretary of Energy, and the Chair of the Council on Environmental Quality, shall develop recommendations for sustainability and resilience at hospitals and health care facilities, including by— 
(1)incorporating building and health sciences research related to health and wellness; (2)identifying relevant metrics; 
(3)prioritizing proven strategies; (4)referencing, as appropriate, criteria in the Guiding Principles for Sustainable Federal Buildings; and 
(5)developing corresponding recommended contract provisions and other templates for use in procurement. (c)Compliance with guiding principles for sustainable federal buildingsThe Administrator, in consultation with the Administrator of the Environmental Protection Agency, the Director of the Federal Energy Management Program, and the Chair of the Council on Environmental Quality, shall develop recommendations for systems, including customized Energy Star Portfolio Manager fields and dashboards, for use by Federal facilities in tracking compliance and progress of new and existing buildings with the Guiding Principles for Sustainable Federal Buildings, including by considering— 
(1)campus, installation, and portfolio approaches; (2)suggested targets; and 
(3)relevant metrics. (d)Study on federal buildings fund lending programNot later than 1 year after the date of enactment of this Act, the Administrator shall make publicly available a report that evaluates and describes the potential efficacy, costs, and benefits of a program under which the Administrator would— 
(1)borrow funds from the Federal Buildings Fund for building energy and water efficiency and resilience retrofits, including through projects that use funds to leverage private sector financing, including through energy savings performance contracts; and (2)repay the Federal Buildings Fund from utility savings. 
(e)Annual reporting on leveraged private financing 
(1)In generalSection 548(b)(5) of the National Energy Conservation Policy Act (42 U.S.C. 8258(b)) is amended— (A)in subparagraph (A) by striking the status of and all that follows through authority and inserting the following:  
 
the status of the energy savings performance contracts, utility energy service contracts, and other forms of public-private partnership contracts that leverage private sector financing for energy efficiency projects, of each agency, to the extent that the information is not duplicative of information provided to the Secretary under a separate authority;  
(B)in subparagraph (D) by striking ; and and inserting a semicolon;  (C)in subparagraph (E)(ii) by striking the period and inserting a semicolon; and 
(D)by adding at the end the following:  (F)information reported pursuant to subparagraphs (A) through (E) shall distinguish among contract types; 
(G)the total estimated implementation costs and estimated lifecycle cost savings of outstanding energy conservation measures at facilities that meet the criteria described in section 543(f)(2)(B) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(2)(B)); and (H)recommendations to increase the aggregate benefits and value provided to the agency through public-private partnerships with respect to energy efficiency, renewable energy, and energy resilience.. 
(2)Annual planFor each of fiscal years 2021 through 2030, the head of each agency shall include a summary of the information described in Section 548(b)(5) of the National Energy Conservation Policy Act (42 U.S.C. 8258(b)(5)) in the annual agency Sustainability Report and Implementation Plan. (f)CoordinationThe heads of agencies are encouraged to carry out this Act and the amendments made by this Act in collaboration with States, including by— 
(1)sharing resources and providing technical advice to States regarding net-zero buildings and carbon reducing technologies; (2)coordinating with multistate organizations on charging infrastructure technology, procurement, and strategic locations relating to zero-emission vehicles; 
(3)allowing State officials to participate in appropriate training opportunities; and (4)coordinating with States on renewable energy procurement benefitting a Federal facility and local communities. 
 
